                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEVEN ERIC GOULD,                                   Case No. 18-cv-05427-HSG (PR)
                                                         Plaintiff,
                                   8
                                                                                              ORDER GRANTING LEAVE TO
                                                  v.                                          PROCEED IN FORMA PAUPERIS
                                   9

                                  10     CALIFORNIA DEPARTMENT OF                             Re: Dkt. No. 2
                                         CORRECTIONS AND
                                  11     REHABILITATION, et al.,
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff’s application to proceed in forma pauperis is GRANTED. The total filing fee due

                                  15   is $350.00. The initial partial filing fee due for the plaintiff is $0.00 (zero dollars), due to the

                                  16   apparent lack of funds in his inmate trust account at this time. The Clerk shall send a copy of this

                                  17   order and the attached instructions to plaintiff, the court’s financial office, and the prison trust

                                  18   account office. Plaintiff’s complaint will be reviewed in a separate order.

                                  19           This order terminates Docket No. 2.

                                  20           IT IS SO ORDERED.

                                  21   Dated: 10/30/2018

                                  22

                                  23
                                                                                                       HAYWOOD S. GILLIAM, JR.
                                  24                                                                   United States District Judge
                                  25

                                  26
                                  27

                                  28
                                   1                             UNITED STATES DISTRICT COURT
                                                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   2
                                                       INSTRUCTIONS FOR PAYMENT OF PRISONER'S FILING FEE
                                   3
                                       The prisoner shown as the plaintiff or petitioner on the attached order has filed a civil action in
                                   4   forma pauperis in this court and owes to the court a filing fee. Pursuant to 28 U.S.C.
                                       § 1915, the fee is to be paid as follows:
                                   5

                                   6           The initial partial filing fee listed on the attached order should be deducted by the prison
                                               trust account office from the prisoner’s trust account and forwarded to the clerk of the
                                   7           court as the first installment payment on the filing fee. This amount is twenty percent of
                                               the greater of (a) the average monthly deposits to the prisoner’s account for the 6-month
                                   8           period immediately preceding the filing of the complaint/petition or (b) the average
                                               monthly balance in the prisoner’s account for the 6-month period immediately preceding
                                   9
                                               the filing of the complaint/petition.
                                  10
                                               Thereafter, on a monthly basis, 20 percent of the preceding month’s income credited to the
                                  11           prisoner’s trust account should be deducted and forwarded to the court each time the
                                               amount in the account exceeds ten dollars ($10.00). The prison trust account office should
                                  12           continue to do this until the filing fee has been paid in full.
Northern District of California
 United States District Court




                                  13
                                       If the prisoner does not have sufficient funds in his/her account to pay the initial partial filing fee,
                                  14   the prison trust account office should forward the available funds, and carry the balance forward
                                       each month until the amount is fully paid.
                                  15
                                       If the prisoner has filed more than one complaint, (s)he is required to pay a filing fee for each case.
                                  16   The trust account office should make the monthly calculations and payments for each case in
                                  17   which it receives an order granting in forma pauperis and these instructions.

                                  18   The prisoner’s name and case number must be noted on each remittance. The initial partial
                                       filing fee is due within thirty days of the date of the attached order. Checks should be made
                                  19   payable to Clerk, U.S. District Court and sent to Prisoner Accounts Receivable, U.S. District
                                       Court, 450 Golden Gate Avenue, Box 36060, San Francisco, CA 94102.
                                  20

                                  21   cc:     Plaintiff/Petitioner
                                               Finance Office
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
